

AGREEMENT (THE “AGREEMENT”) WITH EFFECTIVE DATE OF AUGUST 14, 2011, ENTERED INTO
BY PARTY OF THE FIRST PART PROCADEF 1, S.A.P.I. DE C.V., HEREINAFTER REFERRED TO
AS THE “LESSOR,” REPRESENTED IN THIS ACT BY DR. GEORGINA SERRANO CUEVAS AND MR.
JOSÉ LUIS NORIEGA BALCÁRCEL, AND PARTY OF THE SECOND PART ENSATEC, S.A. DE C.V.,
HEREINAFTER REFERRED TO AS THE “LESSEE,” REPRESENTED IN THIS ACT BY MR. HÉCTOR
MACHADO BARRAZA, ENGINEER, WITH THE APPEARANCE OF PALL CORPORATION, REPRESENTED
IN THIS ACT BY MR. ROBERT KUHBACH AND MR. JAMES PORRETTO, AND OF FC2010, S.A. DE
C.V., HEREINAFTER REFERRED TO AS “FC,” REPRESENTED IN THIS ACT BY DR. GEORGINA
SERRANO CUEVAS AND MR. JOSÉ LUIS NORIEGA BALCÁRCEL, IN ACCORDANCE WITH THE
FOLLOWING STATEMENTS AND CLAUSES:


STATEMENTS:


The parties to this agreement state and certify as follows:


1.
On February 21, 2000, BBVA BANCOMER SERVICIOS, S.A., in its capacity as Trustee
of the “Submetrópoli de Tijuana” Trust and the LESSEE entered into a Lease
Contract in relation to the industrial unit and ancillary improvements located
at Calle Colinas 11730, Fraccionamiento Parque Industrial El Florido, Sección
Colinas, Delegación La Presa, Tijuana, Baja California, Mexico.

 

2.
Paragraph 6.2 of Clause Six of the lease contract mentioned in Statement 1
above, sets out the following exact wording: “6.2 The Lessee shall have the
right to renew the Lease Terms for two consecutive periods of 5 years each. The
Lessee shall exercise its right to extend the Lease Terms by written notice
delivered to the Lessor at the domicile indicated in this contract at least six
(6) months before expiration of the Lease Terms, or of the first renewal of five
(5) years. In order to exercise its right to extend the contract, the Lessee
must be in compliance with this contract.”

 

3.
Several agreements have been entered into related to the lease contract
mentioned in Statement 1 above.


4.
The lease contract mentioned in Statement 1 above, as amended to date, shall
hereinafter be referred to as the “Lease Contract.”


5.
The LESSOR is the current holder of the rights and obligations as lessor under
the Lease Contract and FC is the owner of the building being leased to the
LESSEE in the Lease Contract.

 

6.
Dr. Georgina Serrano Cuevas and Mr. José Luis Noriega Balcárcel declare under
oath that they have sufficient powers to represent the LESSOR and FC in the
signature of the present Agreement.

 




--------------------------------------------------------------------------------



7.
Mr. Héctor Machado Barraza, Engineer, states that he proves that he has
sufficient powers to represent the LESSEE in the signature of the present
Agreement with the documentation attached hereto as a copy in Annex “A.”



[signatures]



--------------------------------------------------------------------------------





8.
Mr. Robert Kuhbach and Mr. James Porreto state that they prove that they have
sufficient powers to represent PALL CORPORATION in the signature of the present
Agreement with the documentation attached hereto as a copy in Annex “B.”


9.
The undersigned state that the power of attorney with which each of them is
appearing in order to sign this Agreement has not been revoked or limited in any
way.


10.
Clause One of the Amending Agreement to the Lease Contract dated July 25
(twenty-five), 2008 (two thousand eight) was entered into with the following
exact wording: “ONE. EXTENSION. The LESSOR and the LESSEE agree to extend the
effective period of the Lease Contract until August 15, (fifteen), 2011 (two
thousand eleven); that is to say, the Lease Contract shall remain in effect
until August 15, (fifteen), 2011 (two thousand eleven), unless the LESSEE
exercises its right of extension granted under paragraph 6.2 of the Lease
Contract, or the said contract is rescinded or terminated early in the terms
thereunder.”


11.
Prior to the signature of this instrument and in accordance with paragraph 6.2
of Clause Six of the Lease Contract and Clause One of the Amending Agreement to
the Lease Contract dated July 25, (twenty-five), 2008 (two thousand eight), the
LESSEE informed the LESSOR of its intention to exercise the first renewal period
of the Lease Terms.


12.
The parties to this Agreement state that they have agreed to extend the
effective period of the Lease Contract in accordance with the terms and
conditions set out herein.



Now therefore, the parties agree to the following:


CLAUSES:


ONE. Extension of the Lease Contract. The LESSOR and the LESSEE hereby agree to
extend the effective period of the Lease Contract so that it will remain
effective until August 16 (sixteen), 2018 (two thousand eighteen). In light of
the foregoing, the parties to this Agreement state and certify that the Lease
Terms shall continue to remain in effect until August 16 (sixteen), 2018 (two
thousand eighteen), on which date the effective period of the said Lease
Contract shall cease, unless it is extended or renewed for an additional period
of five (5) years in accordance with paragraph 6.2 of the Lease Contract, or
rescinded or terminated early by the LESSOR in accordance with the terms
thereunder.


TWO. Extension Option. For all appropriate legal purposes, the LESSOR and the
LESSEE state and certify that the present Agreement is entered into as a result
of the LESSEE’s exercise of its first right to extend




[signatures]                                        2











--------------------------------------------------------------------------------





the Lease Terms mentioned in paragraph 6.2 of Clause Six of the Lease Contract,
with it being agreed that the said first renewal shall be for a period of seven
(7) years instead of the five (5) years agreed in the said Clause of the Lease
Contract and therefore, the LESSEE shall only have the right to extend the
effective period of the Lease Contract based on the provisions set out in
paragraph 6.2 of Clause Six of the said Lease Contract for a single additional
period of five (5) years. Notwithstanding the provisions set forth in paragraph
6.2 of Clause Six of the Lease Contract, the parties hereby agree that the
agreed term shall not be extendable, and therefore the LESSEE hereby waives the
benefits granted in Article 2359 of the Civil Code for the State of Baja
California.


THREE. Waiver of the pre-emptive right and the right of first refusal. The
LESSEE, as of the signature of the present Agreement, waives its pre-emptive
right and the right of first refusal referred to in Article 2321 of the Civil
Code for the State of Baja California. Furthermore, the LESSEE hereby agrees
that the legitimate owner of the building under the Lease Contract, as well as
whoever assumes that capacity in the future, shall be authorized to sell,
assign, or in any other way freely transfer the ownership of the building under
the Lease Contract.


FOUR. Rent. With regard to the extension referred to in Clause One above, the
LESSOR and the LESSEE agree that the monthly rent under the Lease Contract
effective as of August 16 (sixteen), 2011 (two thousand eleven) till July 30
(thirty), 2012 (two thousand twelve) shall be for an amount of US$ 24,953.60
(twenty-four thousand nine hundred fifty-three US dollars 60/100, legal tender
of the United States of America) per month, plus the amount corresponding to
Value Added Tax.


In addition, it is understood and agreed between the LESSOR and the LESSEE that
the monthly rent during the agreed extension period shall be cumulatively
increased from August 1 (one), 2012 (two thousand twelve) by 3% (three percent)
for each period of 12 (twelve) months. In other words, the rent for each month
in the period from August 1 (one), 2012 (two thousand twelve) to July 30
(thirty), 2013 (two thousand thirteen) shall be for an amount of $25,702.20
(twenty-five thousand seven hundred and two US dollars 20/100 legal tender of
the United States of America) per month, plus the amount corresponding to Value
Added Tax, and this amount shall be increased cumulatively in the following
twelve-month period and for the subsequent twelve-month periods by 3% (three
percent) for each twelve-month period.


FIVE. Assignment of the Lease Contract and Cancellation of Guarantee 2000. By
entering into the Agreement, the LESSOR authorizes the LESSEE to assign to Pall
Mexico Manufacturing, S. de R. L. de C.V., all its rights and obligations as
lessee in the Lease Contract, as long as Pall Corporation issues and delivers a
Guarantee to the LESSOR, in the terms established in the document attached as
Annex “C” (the “Guarantee”).


The LESSOR and the LESSEE agree that the said assignment shall take effect
immediately after: (i) the LESSOR and Pall Mexico Manufacturing, S. de R. L. de
C.V. has notified the LESSOR in writing that the said assignment has been
performed and (ii) Pall Corporation has signed and delivered the guarantee to
the LESSOR.


[signatures]                                        3



--------------------------------------------------------------------------------





The LESSOR and the LESSEE agree that it will not be necessary to obtain any
other authorization from the LESSOR in order for the said assignment to take
effect, and that as of the date on which the said assignment takes effect, the
LESSOR shall, where appropriate, release Ensatec, S.A. de C.V. from the
fulfillment of any obligation derived from the Lease Contract, whereupon such
release cannot be revoked, limited, or modified in any way, thus granting it the
fullest settlement permitted by law.


Furthermore, the LESSOR agrees that as soon as Pall Corporation has delivered
the Guarantee, the guarantee that Pall Corporation entered into in the month of
February 2000, a copy of which is attached as Annex “D” (the “Guarantee 2000”
shall be immediately and automatically cancelled, thus releasing Pall
Corporation as of delivery of the Guarantee from any obligation derived from the
Guarantee 2000.


SIX. Consent of Pall Corporation. By signing this Agreement, Pall Corporation
states and ratifies its authorization and consent, as guarantor of the LESSEE,
in relation to the signature of the present Agreement and consequent extension
of the effective period of the Lease Contract.


SEVEN. Consent of FC2010, S.A. de C.V. By signing this Agreement, FC states and
certifies its authorization and consent in relation to the terms established in
this Agreement, thus undertaking to observe those terms in their entirety in the
event that the usufruct on the building in favor of the LESSOR ends before the
commitments agreed in this Agreement and in the Lease Contract, and agrees to
bind any assignee or new owner of the said building to comply with the terms
established in this Agreement and in the Lease Contract in the event that the
ownership of the said building is transferred.


EIGHT. Domiciles. For the purposes of this Agreement and of the Lease Contract,
the parties indicate the following as their domiciles to hear and receive all
types of notifications and notices, even those of a personal nature, including
summons:


THE LESSOR: Paseos de los Héroes 9188, Piso 5, Zona Urbana Río Tijuana, Tijuana,
Baja California, Mexico.


THE LESSEE: Calle Colinas 11730 del Fraccionamiento Parque Industrial El
Florido, Sección Colinas, Delegación La Presa, Tijuana, Baja California, Mexico.


PALL CORPORATION: 2200 Northern Boulevard, East Hills, New York 11458-1289, USA.


FC: Paseos de los Héroes 9188, Piso 5, Zona Urbana Río Tijuana, Tijuana, Baja
California, Mexico.


[signatures]                                        4



--------------------------------------------------------------------------------





NINE.- Statements. The parties agree that the statements in this Agreement are
an integral part of the terms and conditions herein, and therefore are deemed to
be incorporated herein by reference.


TEN.- Scope. The parties agree and acknowledge that the present Agreement is an
integral part of the Lease Contract, and are thus subject to all its terms and
conditions since they do not object to the content herein.


LESSOR
PROCADEF 1, S.A.P.I. DE C.V.


[signature]                        [signature]
Dr. Georgina Serrano Cuevas                Mr. José Luis Noriega Balcárcel
Attorney in fact                        Attorney in fact




LESSEE
ENSATEC, S.A. DE C.V.                PALL CORPORATION
[signature]                        [signature]
Mr. Héctor Machado Barraza, Engineer        Mr. Robert Kuhbach
[signature]                                                Mr. James Porretto


FC2010, S.A. DE C.V.


[signature]                        [signature]
Dr. Georgina Serrano Cuevas                Mr. José Luis Noriega Balcárcel
Attorney in fact                        Attorney in fact


WITNESSES




______________________                    _____________________






5
[initials]











